The plaintiff in error was charged, tried, and convicted in the district court of Ottawa county of the crime of embezzlement, and in accordance with the verdict of the jury was sentenced to imprisonment in the penitentiary for a term of four years. From the judgment rendered on the verdict on October 15, 1921, an appeal was perfected by filing in this court on April 13, 1922, a petition in error with case-made.
Pending the determination of the appeal by this court, and on the 14th day of March, 1923, plaintiff in error moved to dismiss his appeal for the reason that the Governor of this state has issued an absolute and complete pardon to the plaintiff in error.
The uniform holding of this court is that when the pardoning power extends clemency and the same is accepted pending the determination of an appeal, the appeal will be dismissed, and when an appeal from a judgment of conviction is pending in this court and plaintiff in error applies for a *Page 161 
pardon and the same is granted, and the fact that a pardon has been granted is brought to the attention of this court, the appeal will be dismissed as having been abandoned.
It is therefore considered and adjudged that the appeal herein be dismissed and the cause remanded to the district court of Ottawa county. Mandate forthwith.
BESSEY and DOYLE, JJ., concur.